DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/617,897, application filed on 11/27/2019, and preliminary amendment filed on 11/27/2019.  Claims 6, 8, 11, 14-15, and 17-19 are currently amended.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/27/2019 and 07/27/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMMER (US PG Pub No. 2014/0176070) in view of Settele (US PG Pub No. 2015/0210174).

7.          With respect to claim 1, KRAMMER teaches:
a movable plug assembly comprising a downward facing plug that is connectable to an upward facing socket on top of the electric vehicle (see charging socket being installed on roof of vehicle, inverting the diagram of Fig 2a, making the movable plug assembly 6,7 in a downward direction toward a upward facing socket on the roof of a vehicle, see Fig 2a, para 40-45, 56-58), 
the moveable plug assembly being mounted above the electric vehicle such that the movable plug assembly can be moved to be above the electric vehicle when the downward facing plug is not connected to the upward facing socket (see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58). 
and
a controller (controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47) arranged to:
when the downward facing plug is not in alignment or connection with the upward facing socket, control a movement in respect of the movable plug assembly based on the at least one image, in order to enable the downward facing plug to move from above the electric vehicle downwards into alignment or connection with the upward facing socket (see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58, controller and guiding system to effectively align the charging cable arm with the socket to connect the two, Fig 2a, para 40-47, 54-58).
KRAMMER does not explicitly teach: 
a downward facing image capturing device; and
a controller connected to the movable plug assembly and the downward facing image capturing device, and arranged to:
control the downward facing image capturing device to capture at least one image in respect of the upward facing socket.
However, Settele teaches:
(identifying the mating plug in a camera image, para 19-20); and
a controller connected to the movable plug assembly and the image capturing device (see controller for pre-positioning plug, and positioning plug based on camera image and location of mating plug based on camera image data, para 19-20), and arranged to:
control the image capturing device to capture at least one image in respect of the socket (see controller and image camera capture for mating plug to vehicle socket, para 19-20).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the image capturing features described in the controller/functionality of Settele into the controller/functionality of KRAMMER for at least the following reasons: the image capture camera of Settele enables KRAMMER to improve on its ability to align the plug and socket of KRAMMER, which would be recognized by the skilled artisan as an additional advantage to assure the plug and socket actually make a successful electrical connection.

8.          With respect to claim 2, Settele teaches:
wherein the controller controls the downward facing image capturing device to capture the at least one image in respect of the upward facing socket (controller for pre-positioning plug, and positioning plug based on camera image and location of mating plug based on camera image data, para 19-20), by:
(controller for pre-positioning plug, and re-positioning plug based on camera images and location of mating plug based on camera image data, para 19-20).

9.          With respect to claim 3, Settele teaches:
wherein the controller recognizes the upward facing socket from the one or more images, by recognizing at least one visual indicator on the electric vehicle from the one or more images (controller for pre-positioning plug, and positioning plug based on camera image and location of mating plug based on camera image data, para 19-20).

10.          With respect to claim 4, KRAMMER teaches:
a movable plug assembly comprising a downward facing plug that is connectable to an upward facing socket on top of the electric vehicle (see charging socket being installed on roof of vehicle, inverting the diagram of Fig 2a, making the movable plug assembly 6,7 in a downward direction toward a upward facing socket on the roof of a vehicle, see Fig 2a, para 40-45, 56-58), 
the moveable plug assembly being mounted above the electric vehicle such that the movable plug assembly can be moved to be above the electric vehicle when the downward facing plug is not connected to the upward facing socket (see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58); 
	a controller (controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47) arranged to:
control a movement in respect of the movable plug assembly in order to enable the downward facing plug to move from above the electric vehicle downwards into alignment or connection with the upward facing socket (see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58, controller and guiding system to effectively align the charging cable arm with the socket to connect the two, Fig 2a, para 40-47, 54-58).
KRAMMER does not explicitly teach: 
a proximity sensor; and
a controller connected to the movable plug assembly and the proximity sensor, and arranged to:
control the proximity sensor to sense whether or not the downward facing plug is within a predetermined proximity of the upward facing socket; and
upon the proximity sensor sensing that the downward facing plug is not within the predetermined proximity of the upward facing socket, control a movement in respect of the movable plug assembly in order to enable the downward facing plug to move 
However, Settele teaches:
a proximity sensor (see distance detection means for determining how best to align the mating plug with the socket of the vehicle, para 19-20); and
a controller connected to the movable plug assembly and the proximity sensor (see controller for controlling camera and distance detector, para 19-20), and arranged to:
control the proximity sensor to sense whether or not the plug is within a predetermined proximity of the socket (see distance detection and use of camera image to determine how far the plug is from the socket, para 19-20); and
upon the proximity sensor sensing that the plug is not within the predetermined proximity of the socket (compensate for deviation in alignment and positional regulation of plug and socket, using distance detector and camera image to improve alignment between plug and socket, para 15-20), control a movement in respect of the movable plug assembly in order to enable the plug to move from above the electric vehicle into alignment or connection with the socket (compensate for deviation in alignment and positional regulation of plug and socket, using distance detector and camera image to improve alignment between plug and socket, para 15-20).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the sensor/detecting features described in Settele into the invention of KRAMMER for at least the following reasons: the distance detection means and the image capture camera of Settele enables KRAMMER to improve on its ability to align the plug and socket of KRAMMER, which would be recognized by the skilled artisan as an additional advantage to assure the plug and socket actually make a successful electrical connection.

11.          With respect to claim 5, Settele teaches:
wherein the controller is arranged to control the downward facing plug to output electric charge to charge the electric vehicle upon the proximity sensor sensing that the downward facing plug is within the predetermined proximity of the upward facing socket (compensate for deviation in alignment and positional regulation of plug and socket, using distance detector and camera image to improve alignment between plug and socket, para 15-20).

12.          With respect to claim 6, KRAMMER teaches:
wherein the movable plug assembly comprises:
a mount for enabling the movable plug assembly to be mounted above the electric vehicle (see charging socket being installed on roof of vehicle, inverting the diagram of Fig 2a, making the movable plug assembly 6,7 and its mount in a downward direction toward a upward facing socket on the roof of a vehicle, see Fig 2a, para 40-45, 56-58); and
an extendable arm comprising:
a first end connected to the mount (see mount, 5,6 of Fig 2a, see arm at 7, see Fig 2a, para 40-47); and
(see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58).

13.          With respect to claim 7, KRAMMER teaches:
wherein the movable plug assembly is mounted to a ceiling of a garage for storing the electric vehicle (see plug arm to be mounted above the vehicle roof, para 40-47, 54-58).

14.          With respect to claim 8, KRAMMER teaches:
wherein the extendable arm comprises a first section connected to the mount by a first pivot (see pivot, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58).

15.          With respect to claim 9, KRAMMER teaches:
further comprising a first actuator connected to the mount and the first section, and arranged to extend the first section away from the mount on the first pivot or contract the first section towards the mount on the first pivot (see pivot, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58).

KRAMMER teaches:
wherein the controller is arranged to control the first actuator to move the downward facing plug vertically and/or longitudinally towards the upward facing socket (see controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

17.          With respect to claim 11, KRAMMER teaches:
wherein the extendable arm comprises a second section connected to the first section by a second pivot (see pivot, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58).

18.          With respect to claim 12, KRAMMER teaches:
further comprising a second actuator connected to the first section and the second section, and arranged to extend the downward facing plug away from the first section on the second pivot or contract the downward facing plug towards the first section on the second pivot (see pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58).

19.          With respect to claim 13, KRAMMER teaches:
wherein the controller is arranged to control the second actuator to move the downward facing plug vertically and/or longitudinally towards the upward facing socket (see controller, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

20.          With respect to claim 14, KRAMMER teaches:
wherein the mount is part of a laterally movable platform, and the controller is arranged to control the laterally movable platform to move the downward facing plug laterally towards the upward facing socket (see controller, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

21.          With respect to claim 15, KRAMMER teaches:
wherein the downward facing plug is provided in a self-aligning head that pivots, translates and/or rotates the downward facing plug when the downward facing plug is moving downwards into alignment or connection with the upward facing socket (see controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

22.          With respect to claim 16, KRAMMER teaches:
wherein the self-aligning head is arranged to spring back to a downward facing position when the downward facing plug is moved upwards out of alignment or connection with the upward facing socket (see controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

23.          With respect to claim 17, KRAMMER teaches:
wherein the self-aligning head comprises at least one tapered guide corresponding to at least one chamfered guide slot of the upward facing socket (see controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47),
wherein the at least one tapered guide rotates the downward facing plug into alignment or connection with the upward facing socket when the at least one tapered guide is moving downwards into alignment or connection with the at least one chamfered guide slot (see controller, self-aligning guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

24.          With respect to claim 18, KRAMMER teaches:
wherein the self-aligning head comprises a chamfered cylindrical surface having a smaller diameter than a corresponding cylindrical surface of the upward facing socket (see controller, self-aligning guiding system, cone guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47),
wherein the at least one chamfered cylindrical surface translates the downward facing plug into alignment or connection with the upward facing socket when the at least (controller, self-aligning guiding system, cone guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

25.          With respect to claim 19, KRAMMER teaches:
wherein the self-aligning head is connected to an end of the movable plug assembly by a pivot, and is arranged to pivot the downward facing plug into alignment or connection with the upward facing socket when the downward facing plug is moving downwards into alignment or connection with the upward facing socket (controller, self-aligning guiding system, cone guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47).

26.          With respect to claim 20, KRAMMER teaches:
a downward facing plug that is connectable to an upward facing socket on top of the electric vehicle (see charging socket being installed on roof of vehicle, inverting the diagram of Fig 2a, making the movable plug assembly 6,7 in a downward direction toward a upward facing socket on the roof of a vehicle, see Fig 2a, para 40-45, 56-58), 
the moveable plug assembly being mounted above the electric vehicle such that the movable plug assembly can be moved to be above the electric vehicle when the downward facing plug is not connected to the upward facing socket (see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58); 
a controller connected to the movable plug assembly (controller, self-aligning guiding system, cone guiding system, pivot, actuator/motor, arm and base/mount of plug assembly shown in Fig 2a, see para 40-47, 54-58, see guided motion of charging cable 6 in Fig 2a to move toward a moving socket, para 40-47), 
the controller arranged to:
when the downward facing plug is not in alignment or connection with the upward facing socket, control a first movement in respect of the movable plug assembly , in order to enable the downward facing plug to move from above the electric vehicle downwards into alignment with the upward facing socket (see Fig 2a, where plug arm would effectively be facing down when the socket is on the roof of the vehicle facing upward, then Fig 2a effectively shows that the plug arm would be above the roof socket but not yet aligned and inserted, Fig 2a, para 40-47, 54-58, controller and guiding system to effectively align the charging cable arm with the socket to connect the two, Fig 2a, para 40-47, 54-58).
KRAMMER does not explicitly teach: 
an image capturing device; 
a proximity sensor; and
the image capturing device and the proximity sensor, and arranged to:

when the plug is not in alignment or connection with the socket, control a first movement in respect of the movable plug assembly based on the at least one image, in order to enable the plug to move from above the electric vehicle into alignment with the socket;
control the proximity sensor to sense whether or not the plug is within a predetermined proximity of the socket; and
upon the proximity sensor sensing that the plug is not within the predetermined proximity of the socket, control a second movement in respect of the movable plug assembly in order to enable the plug to move into alignment or connection with the socket.
However, Settele teaches:
an image capturing device (identifying the mating plug in a camera image, para 19-20); 
a proximity sensor (distance detection means for determining how best to align the mating plug with the socket of the vehicle, para 19-20); and
the image capturing device and the proximity sensor, and arranged to:
control the image capturing device to capture at least one image in respect of the socket (see controller for pre-positioning plug, and positioning plug based on camera image and location of mating plug based on camera image data, para 19-20); and
(compensate for deviation in alignment and positional regulation of plug and socket, using distance detector and camera image to improve alignment between plug and socket, para 15-20);
control the proximity sensor to sense whether or not the plug is within a predetermined proximity of the socket (see distance detection and use of camera image to determine how far the plug is from the socket, para 19-20); and
upon the proximity sensor sensing that the plug is not within the predetermined proximity of the socket, control a second movement in respect of the movable plug assembly in order to enable the plug to move into alignment or connection with the socket (compensate for deviation in alignment and positional regulation of plug and socket, using distance detector and camera image to improve alignment between plug and socket, para 15-20).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the image capturing and sensing/detecting features described in the controller/functionality of Settele into the controller/functionality of KRAMMER for at least the following reasons: the image capture camera of Settele enables KRAMMER to improve on its ability to align the plug and socket of KRAMMER, which would be recognized by the skilled artisan as an additional advantage to assure the plug and socket actually make a successful electrical connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851